—In a matrimonial action in which the parties were divorced by a judgment dated January 14, 1981, the defendant appeals from an order of the Supreme Court, Westchester County (LaCava, J.), entered May 3, 2000, which denied his motion to terminate his obligation to pay alimony.
Ordered that the order is affirmed, with costs.
*576Domestic Relations Law § 236 (B) (9) (b) authorizes the modification of the terms of a separation agreement, such as the one at issue, which was incorporated but not merged into a judgment of divorce upon a showing of extreme hardship (see, Mishrick v Mishrick, 251 AD2d 558; Luftig v Luftig, 239 AD2d 225; Sheridan v Sheridan, 225 AD2d 604; cf., Streit v Streit, 237 AD2d 662). The defendant failed to meet this burden. We reject the defendant’s contention that the Supreme Court should have conducted a hearing on his motion (see, Mishrick v Mishrick, supra). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.